Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The response of the applicant which was filed on 5/19/21 has been received and given full consideration. 

Response to Arguments
2.	The examiner is maintaining the rejections in the previous Office Action because the arguments of the Applicant are not persuasive.  Accordingly, This Action Is Made Final.  
3.	The Applicant argues that “Kunnari describes that supercapacitors are attractive energy storage devices for flexible and wearable devices…Thus, Kunnari discusses supercapacitors and not batteries…As known in the art, a supercapacitor and a battery are structurally and functionally different devices. Still further, the cited paragraph of Kunnari describes flexible and wearable devices and not a flexible battery”.
4.	The argument above is not persuasive because Kunnari teaches that their disclosure embodies both a supercapacitor and battery by reciting “Embodiments provide more efficient method to manufacture supercapacitors and battery structures having optimal contact between electrodes and separator layer…Embodiments offer new solution for cellulose based energy storage devices for flexible and wearable devices” [0054].


6.	The argument of the Applicant is not persuasive because the rejection is an obviousness rejection and it is conventional for flexible batteries to be foldable. US20130323565 for example teaches a “flexible battery is folded over itself to provide a finished battery with multiple cells having a reduced surface area” [0022].
7.	The Applicant also argues that “even if an energy storage device is flexible, i.e., capable of being bent without breaking, there is no hint or suggestion in Kunnari that the supercapacitor described in Kunnari “forms a cellular structure as a core for a sandwich component,” as recited in claim 1 or “folding the battery strip into a battery core having a cellular structure as a core for a sandwich component “as recited in claim 9. The Applicant also argues that “Kunnari fails to disclose or suggest a battery core forming a cellular structure as a core for a sandwich component”.
8.	The argument of the Applicant is not persuasive because the teachings of Kunnari reads on the the cellular structure as a core for a sandwich component in instant claims. Kunnari teaches using nanocellulose as both separator material and as a binder for electrode material [0053] for the benefit of stronger fiber structures such as nanocellulose to make structures (energy storage material components) with superior mechanical properties [0057] and to manufacture energy storage devices in a simple and cost efficient way [0053].

10.	The Applicant has also argued that “as set forth above, a supercapacitor is not a battery and, therefore, Kunnari does not disclose or suggest “the battery core is arranged between the upper covering layer and the lower covering layer” as recited in claim 9. Furthermore, Kunnari does not disclose or suggest that “the cellular structure forms the core for the sandwich component,” as recited in amended claim 1.
11.	The argument of the Applicant is not persuasive because a reference is good for all it teaches even if they are not preferred embodiments, and the encapsulation taught by Kunnari [0028] reads on the instant claims even though Kunnari recites a supercapacitor.
12.	Kunnari teaches encapsulation by a surfacing layer [0027-0028] which means a surface layer on both sides (upper and lower layer) to form Encapsulation with the battery core arranged between 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1, 4, 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kunnari et al., WO2016071573 (US20170346059 is the equivalent English translation used here) 
14.	Regarding claims 1, 8, 13, Kunnari teaches a flexible energy storage device [0056] such as a battery or supercapacitor [0054] comprising a first electrode, a second electrode and a separator layer between and in contact with the first electrode and the second electrode [0096], and this reads on “arrangement comprising a positive electrode layer, a negative electrode layer and a separator layer of the battery core can also be referred to as a battery strip” (instant specification: [0012]).
15.	Kunnari teaches using nanocellulose as both separator material and as a binder for electrode material [0053] for the benefit of stronger fiber structures such as nanocellulose to make structures (energy storage material components) with superior mechanical properties [0057] and to manufacture energy storage devices in a simple and cost efficient way [0053].
16.	Since Kunnari teaches a flexible energy storage device [0056], it is inherent that the battery is folded, and Kunnari necessarily meets the limitation of a battery core which is folded that forms a cellular structure as a core for a sandwich component, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to folded Kunnari’s flexible battery for the benefit of stronger fiber structures such as nanocellulose to make structures (energy storage material components) with superior mechanical properties [0057] and to manufacture energy storage devices in a simple and cost efficient way [0053].

18.	Regarding claims 9 and 15, Kunnari teaches encapsulation by a surfacing layer [0027-0028] which means a surface layer on both sides (upper and lower layer) to form 
Encapsulation with the battery core arranged between. The teachings of Kunnari reads on the claimed limitation “wherein the battery core is arranged between the upper covering layer and the lower covering layer such that the cellular structure forms the core for the sandwich component”.

19.	Regarding claims 10 and 11, Kunnari teaches wherein the sandwich component has a connection device (electrical contacts) carrying current loads [0027] for the connection of an electrical conductor to the battery core.
20.	Regarding claim 12, Kunnari teaches a vehicle [0053] and an aircraft is a vehicle.
21.	Regarding claim 14, Kunnari teaches adhesive bonding [0027].

22.	Claims 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kunnari et al., WO2016071573 (US20170346059 is the equivalent English translation used here) as applied to claim 1 in view of Choi et al. (Nano Lett. 2014, 14, 5677−5686) 
23.	Regarding claims 2, 5 and 6, the complete discussion of Kunnari as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claims 2, 5 and 6.
4 (abstract); a separator layer; and a negative electrode layer comprises SWNT which can be envisioned as a sheet of graphite one atom thick rolled into a tube (Fig. 1c), and the battery core has a thickness of 0.3 mm (page 5684) for the benefit of developing next generation energy storage devices (abstract).
25.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kunnari with Choi’s teachings of a positive electrode layer comprising LiFePO4 and a battery core having a thickness of 0.3 mm for the benefit of developing next generation energy storage devices.

26.	Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kunnari et al., WO2016071573 (US20170346059 is the equivalent English translation used here) as applied to claim 1 in view of Jiang et al. (US20160315352).
27.	Regarding claims 3 and 7, the complete discussion of Kunnari as applied to claim 1 is incorporated herein. However, they are silent about claims 3 and 7.
28.	Jiang teaches a battery is folded using rigid origami, such as Miura folding, to yield a folded, deformable lithium-ion battery (abstract) comprising a separator including silica [0063] for the benefit of flexible and stretchable batteries that remains functional, and can be integrated with electronic devices [0005].
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722